Citation Nr: 1756348	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-43 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for psychophysiologic gastrointestinal reaction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to December 1943.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran withdrew his hearing request by way of a September 2011 correspondence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran does not have a mental health condition that appears to be contemplated by the Schedule of ratings for Mental Disorders during the period on appeal.  

2.  Throughout the appeal period the Veteran's stomach and digestive symptomatology has been more severe than his mental health symptomatology and has been productive of severe level of symptoms involving alternating diarrhea with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 10 percent under the Schedule or Ratings for Mental Disorders is denied and the Veteran's rating is kept at 10 percent pursuant to the regulations governing protected ratings.  38 U.S.C. §§ 1155, 5013, 5103A, 5107, 7104 (West 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.951, 4.1, 4.7, 4.130.

2.  The criteria for separate rating of 30 percent for stomach and digestive conditions for the entire period on appeal have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.115, Diagnostic Code (DC) 7319), 4.126.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denies an entitlement to an increased rating under the General Rating Formula for Mental Disorders as the evidence of record indicates that the Veteran's disability does not rise to the level of severity contemplated by the 30 percent or higher ratings.  Instead the Board assigns a separate maximum schedular rating for the Veteran's bowel symptomatology under the analogous by criteria for irritable colon syndrome pursuant to 38 C.F.R. § 4.114, DC 7319

The Veteran's disability is currently evaluated as 10 percent disabling under the Diagnostic Criteria used for Mental Disorders.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

A 30 percent evaluation requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the Veteran is not entitled to a higher rating under these criteria.  The Veteran's VA medical records indicate that the Veteran has denied any mental health problems contemplated by the criteria on numerous occasions during the period on appeal.  The Veteran has denied depression symptoms, feeling down, suicidal or homicidal ideation, self-harm, and anxiety.  In the course of his most recent VA examination in November 2009 the Veteran also denied any anxiety, depressive symptoms, and specifically indicated he did not believe he had any mental health issues.  The Board finds the Veteran's reports credible and competent to the extent they cover his own, lay impressions of his mental health status.  The Board finds the VA medical examination probative with respect to the Veteran's mental health status and notes that it agrees with the Veteran's lay assertions regarding his lack of symptomatology.  While the mental health rating criteria in the code are not meant to be exclusive and the Veteran is not required to have any of the specific symptoms listed, the Board cannot overlook the multiple notations noting a good mental health history.  In other words, the Board does not deny an increased rating under the criteria because the Veteran does not meet the criteria set out in the code, but rather because the Veteran and multiple VA doctors have noted no mental health problems during the period on appeal.  

The Veteran's representative argues that the examination is too old for a proper rating, however there is no claim that the Veteran's mental health condition has worsened.  In fact, the Veteran's VA medical records show continued reporting of good mental health.  There is a mental health hospitalization in April of 2011; however the medical reports from that time indicate that psychiatry was involved due to a substance abuse issue and the Veteran's housing status.  Even so, during the April 2011 psychiatric examinations at the VA, the Veteran was not found to have any mental health conditions and he reported no subjective mental health issues.  Consequently, the Board does not find that there is a need for a new examination as there is no indication of a worsened condition or that the most recent examination is inadequate for rating purposes.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (holding that "mere passage of time" does not render an old examination inadequate.). 

The Board notes that the Veteran's present rating was assigned in January 1970 under the criteria then in effect for Psychologic Gastral Intestinal Reaction found in Diagnostic Code 9502.  As this rating has been in effect for more than twenty years, it is considered a "protected" rating and may not be reduced based on the lack of current symptomatology.  See 38 C.F.R. § 3.951.  Unfortunately, the criteria under diagnostic code 9502 have long been removed from the diagnostic code, making the current mental health criteria an inadequate option on its face for rating the Veteran's disability.  

In that regard the Board turns to 38 C.F.R. § 4.126 (d) which provides in relevant part that "[w]hen a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition."  Considering the Veteran's gastrointestinal problems under this provision it is evident that the Board must consider using the diagnostic code that deals with the more disabling aspect of his condition, his diarrhea and physical pain.  

With that in mind, the Board finds that a 30 percent rating is warranted throughout the appeal period under the an analogous code to irritable colon syndrome pursuant to 38 C.F.R. § 4.114, DC 7319, which provides that a 10 percent rating is warranted where the symptoms are moderate and/or include frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted where symptoms are severe and/or include diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

Here, the evidence shows that the Veteran's digestive symptomatology has a constant occurrence in that he has daily diarrhea with a gripping like tightness and pain throughout the day.  See November 2009 VA Medical Examination.  
The Board finds that the Veteran's reported symptoms continuing throughout the appeal period more nearly approximate the criteria for a 30 percent rating.  The Veteran has reported severe diarrhea and constipation occurring on a daily basis, and has reported that he suffers abdominal distress on an almost constant basis even with medication.  Thus, an initial disability rating of 30 percent is appropriate. 

As the Veteran's 10 percent rating is protected, this 30 percent rating does not clash with the legal principles against pyramiding, and should be assigned separately for the entire period on appeal.  With both assigned ratings, the Veteran's disability is appropriately contemplated by the rating criteria.  

ORDER

Entitlement to a rating greater than 10 percent under the diagnostic criteria for Mental Disorders is denied. 

Entitlement to a separate 30 percent rating for the Veteran's gastrointestinal symptomatology for the entire period on appeal is granted.  



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


